DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a plate thickness of the metal plate of the drawn part having a thinner plate thickness of a portion of the metal plate than other areas of the metal plate and how this structural teaching has any criticality in the exterior cases intended use of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (2012/0297621) in view of Gordon (7,699,026), and further in view of JP 10297197 (JP ‘197).  Kuo et al discloses an exterior case (22) for a hot water unit used for accommodating a hot water device (10) for hot water production or hot water storage therein, wherein the exterior case is formed using a metal plate (110), and a paint layer (115) is provided on at least one of an outer surface and an inner surface of the metal plate (SEE [0028]-[0030]), and the exterior case .

 In re claim 2, Kuo et al (2012/0297621) as modified by Gordon (7,699,026) and JP 10297197 (JP ‘197) meet the limitations of the applicants claimed invention since Kuo et al discloses that the device related information of the hot water unit is displayed on the inkjet printing layer (SEE [0041 ]-[0044]). In re claim 3, Kuo et al (2012/0297621) as modified by Gordon (7,699,026) and JP 10297197 (JP ‘197) meet the limitations of the applicants claimed invention since Kuo et al further discloses that in addition to the device related information, a decoration pattern is additionally displayed on the inkjet printing layer (SEE [0044]). In re claim 5, Kuo et al (2012/0297621) as modified by Gordon (7,699,026) and JP 10297197 (JP ‘197) meet the limitations of the applicants claimed invention since Kuo et al provides a teaching of an ink jet printing 

In re claims 7 & 8, Kuo et al as modified by Gordon and JP ‘197 meet the limitations of the applicants primary inventive concept except for the specific arrangement and/or content of the drawn part and burring hole as it pertains to the drawn part (printed matter) set forth in the claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a drawn part on the part in which the plate thickness is thinner than other parts including the incorporation of the thickness of an inkjet printing layer as well as the location of a burring hole, since it would only depend on the intended use of the assembly and the desired information to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (2012/0297621) as modified by both Gordon (7,699,026) and JP 10297197 (JP ‘197) as applied to claim 1 above, and further in view of Kawashima et al (6,807,729).  Kuo et al (2012/0297621) as modified by Gordon (7,699,026) and JP 10297197 (JP ‘197) discloses the applicants primary inventive concept, as stated above, including an exterior case (22) having an ink jet printing layer, which is a press working article (the metal is sized into sheets, SEE [0025]), however does not specifically recite a marker for positioning when the components are pressed in the inkjet printing layer.
Kawashima et al teaches that it is known to include a marker for positioning the metal plate when the pressing process is performed is printed (SEE column 5, lines 8-15) and thus a person having ordinary skill in the art at the time the invention was made would have found it obvious to apply the teaching of Kawashima et al to the .

Response to Arguments
In view of the discussion 3/26/2021 as it pertains to the claim rejections under 35 USC 112 as to the term “a drawn part” as in claim 7, it has been determined that the intended meaning is “to form by pulling or exerting a force on a piece of metal as through a template to create a pattern” and thus the rejection under 35 USC 112 has been withdrawn. Applicant's arguments filed 4/27/2021 with regard to the claim rejections under 35 USC 103 have been fully considered but they are not persuasive. The applicant has added the amendment “the exterior case has a drawn part”, the primary reference used to meet the limitations of the applicants claimed invention is Kuo et al (2012/0297621) which discloses a water heater jacket starting with a sheet of metal (steel) which is commonly known to be a drawn part and thus the limitation is not novel and is not a critical element of the claimed invention.  The applicant has then added the limitation “a plate thickness of the metal plate (ie: sheet of metal) of a part of the drawn part is thinner than that of the other parts of the drawn part, and a thickness of the ink jet printing layer at the part of the drawn part is thinner than that of the other parts”, however in view of the applicants original disclosure, this limitation would be the result of bending in which a bulge is formed on the bent location of the metal plate such that that portion of the metal plate would be thinner due to stretching and likewise whatever coating or paint that was initially applied would also be subject to thinning or 
	With regards to the applicants argument as it pertains to the combined teaching of Kuo et al and Gordon et al, the applicant argues that, as per Figure 4 of Kuo, there is no cover attached to the printing sheet 135 to block the opening 137.  Kuo et al discloses the complete metal sheet in Figures 2 & 3 prior to machining openings (137) to allow for access to electronic parts, but once the openings are created Kuo et al does not disclose a protective covering over the openings.  Gordon is being introduced in this situation because it provides the teaching that providing a protective covering over openings in a case of a water heater is not a new concept and it would be within the level of ordinary skill in the art to apply this teaching to Kuo et al as a way to protect the electronic parts.  Gordon nor JP’197 provide a teaching of a plate thickness of the metal plate of a part of the drawn part being thinner than that of other parts of the drawn part and a thickness of the ink jet printing layer at the part of the drawn part being thinner than that of other parts since neither reference teaches a bulging part existing in the metal plate.  The applicants argument that Gordon fails to teach the cover having different thicknesses in different parts, is not persuasive, because Gordon is only being introduced for its teaching of a cover body being attached to the exterior main body to block openings in the metal plate.  The teaching as it relates to thicknesses is provided in the primary reference of Kuo et al (SEE for example [0030] & [0033]) which discloses the combined thickness of the metal plate and the coatings prior to any machining (ie: 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 15, 2021